DETAILED ACTION
	This action is final. Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. In “Rejections under 35 U.S.C. 103” applicant argues that the combination of Rockmore and Bechler fails to disclose "a third section that follows the second section and in which the highest permissible level is a third level different from the second level"; however, the examiner understands that the control device of Rockmore is at least capable of an embodiment in which the route includes a third section that follows the second section and in which the highest permissible level is a third level different from the second level.
In paragraph [0012], Rockmore discloses that “the on-board computing system can determine one or more anticipated changes in the mode of autonomous operation of the vehicle along the route and generate the set of autonomy-switching directions based on the one or more anticipated changes in the mode of autonomous operation” where the examiner understands that any number of changes in the mode of autonomous operation could occur along the route. The examiner understands the device of Rockmore to be capable of an embodiment in which, for example, the AOP of a first segment could indicate a permissible level of autonomy (for example, level 3 autonomous), the AOP of a second segment could indicate a higher level of autonomy than the first (for example, level 5 autonomous), and the AOP of a third segment could indicate a level of autonomy different than the second (for example, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rockmore (US 2019/0186947 A1), in view of Bechler (DE 102013210395 B4).


a storage device (In fig. 1 and paragraph [0031], Rockmore discloses an on-board database of on-board computing system 100; see also fig. 4 and paragraphs [0054]-[0055]) in which permissible level information indicating a highest permissible level of the driving assistance control for each of sections on a target route is stored (In paragraph [0031], Rockmore discloses that the on-board database 130 includes a set of autonomous operations permissions (AOPs) 132 for the route “(e.g., AOPs for the route segments that make up route 161); in paragraph [0012], Rockmore discloses that ”the AOP may indicate at which level of autonomous-operation the vehicle is permitted to operate while the vehicle is traversing the route segment”); and
a processor (As a computer, the on-board computing system 100 must inherently contain at least one processor to operate; see also fig. 4 and paragraphs [0054]-[0055]) configured to determine, based on the permissible level information, a selection level equal to or lower than the highest permissible level for each of the sections (In paragraph [0031], Rockmore discloses that the route AOPs 134 can be quickly retrieved by the route engine 160 “to determine one or more anticipated autonomy changes 162 along the route 161” where the examiner understands the on-board computing system to default to selecting the highest level of permissible autonomy indicated by the AOP; see also paragraph [0032] where Rockmore discloses that “the route engine 160 can determine that at or near the start and/or destination locations of the route 161, the vehicle should be engaged in the manual-driving mode, even if self-driving operations are permitted as indicated by the route AOPs 134” where the examiner understands manual-driving mode to be a selection lower than the highest permissible level of 
the target route includes a first section in which the highest permissible level is a first level, a second section that follows the first section and in which the highest permissible level is a second level higher than the first level, and a third section that follows the second section and in which the highest permissible level is a third level different from the second level (The examiner understands the vehicle control device of Rockmore as described above to be capable of this embodiment, where in an example, the AOP of a first segment could indicate a permissible level of autonomy (for example, level 3 autonomous), the AOP of a second segment could indicate a higher level of autonomy than the first (for example, level 5 autonomous), and the AOP of a third segment could indicate a level of autonomy different than the second (for example, level 2 autonomous); see also paragraph [0034], where Rockmore discloses that, for example, “the autonomy-switching directions can also inform the operator that the vehicle is to transition from one self-driving mode to another (e.g., from Level 5 autonomous operation to Level 4 autonomous operation)”).
Rockmore does not explicitly disclose where, in a case where a length of the second section or a passage time taken for the vehicle to pass through the second section is smaller than a threshold value, the processor performs a level maintenance process of maintaining the selection level in the second section at a level equal to the selection level in the first section.
However, Bechler teaches where, in a case where a length of the second section or a passage time taken for the vehicle to pass through the second section is smaller than a threshold value, the processor performs a level maintenance process of maintaining the selection level in the second section at a level equal to the selection level in the first section (In paragraph [0027] of the provided translation, 
Bechler is considered to be analogous to the claimed invention, as they both pertain to mode-switching in an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Bechler with the vehicle control device of Rockmore, because if the segment of the route for which the autonomous-driving mode is to be active is predicted to be relatively short, “activation of the automatic driving mode is generally not worthwhile, since it is not particularly user-friendly to confuse the driver for a short time” as Bechler suggests in paragraph [0027] of the provided translation.

Regarding claim 3, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore does not explicitly disclose wherein the processor enables or disables the level maintenance process in accordance with designation of a user of the vehicle.
However, Bechler teaches wherein the processor enables or disables the level maintenance process in accordance with designation of a user of the vehicle (In paragraph [0027] of the provided translation, Bechler teaches that, in reference to suppressing the switch to the automatic driving mode upon detecting the route segment for which it would be active is shorter than a specified limit value, “the information can be displayed or communicated directly to the driver so that the driver himself decides whether or not to activate the automatic driving mode”; the examiner understands that the user selecting whether or not to activate the automatic driving mode to be a designation of their preference).


Regarding claim 9, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore discloses wherein the processor causes a display device to display a change in selection level along the target route while displaying no highest permissible level (In paragraph [0032], Rockmore discloses that “the route engine 160 can determine that at or near the start and/or destination locations of the route 161, the vehicle should be engaged in the manual-driving mode, even if self-driving operations are permitted as indicated by the route AOPs 134”; in paragraph [0034], Rockmore discloses that “the on-board computing system 100 can further include an operator instruction module 165 that can generate a set of autonomy-switching directions 167 for presentation to the operator of the vehicle”; the examiner understands that in an embodiment where the autonomy-switching directions indicate a switch to manual-driving mode even when self-driving operations are permitted, a change in selection of the autonomy level is displayed without displaying a highest permissible level).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rockmore and Bechler, in view of Szubbocsev (US 2019/0294173 A1).
The combination of Rockmore and Bechler discloses the vehicle control device according to claim 1, but does not explicitly disclose wherein the processor estimates the passage time based on a 
However, Szubbocsev teaches wherein the processor estimates the passage time based on a speed of the vehicle in a section preceding the second section, a speed history of the vehicle in the second section, or a speed limit in the second section (In paragraph [0095], Szubbocsev teaches that each generated route has an associated estimated temporal measurement based on the total distance of the route “and/or other information (e.g., current speed of the ADV, known average speed of vehicles on one or more navigable pathways within the route, historical information concerning time(s) to traverse the entire route or one or more navigable pathways included therein, speed limit of one or more navigable pathways within the route, roadway obstructions, accidents, conditions of one or more navigable pathways within the route, time of day, day of the week, or any information that can be used to determine the time to traverse the new route)”).
Szubbocsev is considered to be analogous to the claimed invention, as they both pertain to estimating the duration of a route to be taken by an autonomous vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement calculating the passage time of a route segment as taught by Szubbocsev in the vehicle control device of Rockmore and Bechler, as doing so provides a more detailed contextual understanding of the operation of the autonomous vehicle. This is advantageous as it can allow for a temporal parameter for route selection (i.e. selecting a shortest time route), or providing an estimated time for travelling along the current route segment to the user (i.e. before a transition to manual driving in the next route segment).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rockmore and Bechler, in view of You (US 2018/0292833 A1).

	Regarding claim 4, the combination of Rockmore and Bechler discloses the vehicle control device according to claim 1.
Rockmore discloses wherein: the processor performs the driving assistance control based on map information (In paragraph [0007], Rockmore discloses that “the vehicle can further operate in a fully autonomous or semi-autonomous mode of operation in which one or more such controls are determined programmatically by a computing system on-board the vehicle based on sensor data, map data, location data, etc.”).
While Rockmore discloses wherein the highest permissible level is determined based on legal constraints, technological constraints, or logistical constraints (Paragraph [0012]), the combination of Rockmore and Bechler does not explicitly disclose wherein: 
an evaluation value of the map information indicates certainty of the map information for each of positions in an absolute coordinate system; 
the highest permissible level is determined in advance based on the evaluation value; and 
the highest permissible level determined in a case where the evaluation value is equal to or larger than a threshold value is higher than the highest permissible level determined in a case where the evaluation value is smaller than the threshold value.
However, You teaches wherein: 
an evaluation value of the map information indicates certainty of the map information for each of positions in an absolute coordinate system (In paragraph [0037], You teaches that “the map accuracy determiner 110 may be configured to determine the accuracy of a map installed in the vehicle”; the examiner understands a determination of the accuracy of map data to be equivalent to an evaluation value indicating certainty of the map information); 

the highest permissible level determined in a case where the evaluation value is equal to or larger than a threshold value is higher than the highest permissible level determined in a case where the evaluation value is smaller than the threshold value (In paragraph [0037], You teaches that “when the map accuracy is greater than 3.0 m, the map may be determined to be a navigation map, when the map accuracy is less than 1.0 m and greater than 0.3 m, the map may be determined to be an ADAS map, and when the map accuracy is less than 0.3 m, the map may be determined to be an HD map”; in paragraph [0038], You teaches that “the available autonomous driving level and the available autonomous driving function may enhance performance in an order of a navigation map, an ADAS map, and an HD map, which are stated in an ascending order of map accuracy”).
You is considered to be analogous to the claimed invention, as they both pertain to determining a highest permissible level of autonomy based on an evaluation of map data. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of You in the vehicle control device of Rockmore and Bechler, as the certainty of map data is a technological or logistical constraint, which Rockmore uses to determine a highest permissible level of autonomy. Specifically, determining and using the certainty of map data to determine a highest permissible level of autonomy is well understood in the art, where the quality of autonomous navigation corresponds directly to the accuracy of the data used to control the autonomous vehicle.


You teaches wherein:
evaluation value information indicating the evaluation value for each of the positions on the target route is further stored in the storage device (In paragraph [0036], You teaches that “the various components may be operated by a controller of the system having a processor and a memory”; in order to perform the operations as disclosed, the autonomous driving control system of the vehicle must inherently store the output of map accuracy determination for use in determining a correlating autonomous driving level); and
the processor causes a display device to display a change in evaluation value along the target route, based on the evaluation value information (In paragraph [0058], You teaches that “the autonomous driving state display 200 may be configured to display a path as an available driving level for each section”; the examiner understands a change in highest available driving level to indicate a change in evaluation value; see also paragraph [0059] for examples of this disclosure).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of You in the vehicle control device of Rockmore and Bechler, as displaying more detailed information of the autonomous vehicle’s operation to the user increases the user’s understanding of the operation, providing ease-of-mind in relinquishing autonomous control, or providing insight as to if, when, or how the user may need to intervene in the autonomous operation.

Allowable Subject Matter
s 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665